                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                          DOCKET NO. 3:90-CR-00085-MOC-3

 UNITED STATES OF AMERICA,                                )
                                                          )
                                                          )
                                                          )
 vs.                                                      )                 ORDER
                                                          )
 ERIC LAMOUNT WHITENER,                                   )
                                                          )
                       Defendant.                         )


       THIS MATTER is before the Court on the Defendant’s request to Amend his Motion for

Sentencing Reduction under the First Step Act (#243) . For the reasons set forth in the motion, the

Court enters the following Order.

                                            ORDER

       IT IS, THEREFORE, ORDERED that the Motion to Amend his Motion for Sentencing

Reduction under the First Step Act (#243) is GRANTED.




                                           Signed: March 8, 2021




                                                1

        Case 3:90-cr-00085-MOC Document 247 Filed 03/08/21 Page 1 of 1
